Citation Nr: 0505485	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-15 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Whether an overpayment of VA compensation benefits in the 
amount of $2,962.00 was properly created.  

2.  Entitlement to a waiver of recovery of overpayment of VA 
compensation benefits in the amount of $2,962.00.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
August 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 administrative decision in 
which the RO in Buffalo, New York, determined that the 
veteran had received an overpayment of VA compensation 
benefits in the amount of $2,962.00.  The veteran 
subsequently perfected an appeal regarding the validity of 
this debt.  

This matter also comes to the Board on appeal from a January 
2002 decision of the RO's Committee on Waivers and 
Compromises, which denied the veteran's request for waiver of 
the recovery of an overpayment of benefits, in the calculated 
amount of $2,9620.00.  The record reflects that the veteran 
subsequently perfected an appeal regarding his request for a 
waiver of recovery of the overpayment.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

In the August 2001 administrative decision, the RO determined 
that the veteran had been receiving additional VA 
compensation benefits for a dependent spouse since December 
1983, even though evidence had recently been received showing 
that they had divorced in October 1985.  

Because the RO had received a VA Form 21-0538 from the 
veteran in December 1993 in which he had reported that he was 
not married, it was determined that the veteran would not be 
held responsible for recovery of the overpayment of VA 
compensation benefits in the amount of $3,305.00, which was 
distributed during the period from January 1994 to December 
2000.  

However, the RO also determined that the veteran would be 
responsible for recovery of the overpayment of benefits in 
the amount of $2,962.00, which was distributed during the 
period from November 1985 to January 1994.  

The veteran is now seeking a waiver of recovery of the 
overpayment of VA compensation benefits in the amount of 
$2,962.  The record reflects that the veteran has also 
challenged the validity of the creation of this debt.  

A waiver of indebtedness may be authorized in a case in which 
collection of the debt would be against equity and good 
conscience.  8 U.S.C.A. § 5302(b) (West 2002).  

However, the law precludes waiver of recovery of an 
overpayment or waiver of collection of any indebtedness where 
any one of the following elements is found to exist: (1) 
fraud, (2) misrepresentation, or (3) bad faith.  38 U.S.C.A. 
§ 5302(c) (West 2002); 38 C.F.R. § 1.965(b) (2004).  

The elements of equity and good conscience are as follows: 
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  

In the January 2002 decision denying recovery of the 
overpayment of VA compensation benefits, the RO concluded 
that there was evidence showing that repayment of the 
veteran's debt would create financial hardship.  

However, the RO denied waiving recovery of the overpayment 
because it was also determined that creation of the debt was 
the sole fault of the veteran, and that failing to recover 
that debt would result in the veteran being unjustly 
enriched.  

The Board has been unable to identify any evidence in the 
claims folder regarding the veteran's monthly expenses or his 
assets at any time during the last six years.  Thus, the 
Board believes that the evidence of record is insufficient to 
determine the degree of financial hardship that would be 
experienced by the veteran if the full amount of his 
overpayment was recovered.  

Therefore, the Board concludes that a remand of his claim for 
waiver of recovery of overpayment is warranted so that the 
veteran can be provided with the opportunity to submit such 
evidence.  

With respect to the issue of the validity of the overpayment, 
the Board finds that adjudication of that issue should be 
deferred until such time as the claim of recovery of the 
overpayment has been fully developed.  

Accordingly, this case is remanded for the following actions:

1.  The RO should provide the veteran 
with a financial status report and 
request that he report all monthly 
income, monthly expenses and assets.  

2.  After completion of the above, the RO 
should readjudicate the issues on appeal.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


